 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD WILLIAMS,                                            Case No. 1:21-cv-01016-EPG (PC)
12                           Plaintiff,                            ORDER DIRECTING CLERK TO FILE
                                                                   SECOND AMENDED COMPLAINT (ECF
13              v.                                                 NO. 1) IN CASE NO. 1:21-CV-00090 AND
                                                                   TO ADMINISTRATIVELY CLOSE THE
14    MICHAEL FREEMAN, et al.,                                     INSTANT CASE AS OPENED IN ERROR
15                           Defendants.
16

17          Richard Williams (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. This action was filed on June 28, 2021. (ECF No. 1).

19   However, it appears that this case was opened in error. Plaintiff’s complaint states that it is a

20   “Second Amended Complaint.” (ECF No. 1, p. 1). Additionally, in the Second Amended

21   Complaint, Plaintiff refers to Williams v. Kelso, E.D. CA, 1:21-cv-00090, and states that this

22   “case is pending on Court order to file this Second Amended Complaint.” (Id. at 2). It appears

23   that the Clerk of Court docketed this as a new case because Plaintiff failed to put the case number

24   on his Second Amended Complaint.1

25          As it appears that this action was opened in error, the Court will direct the Clerk of Court

26   to correct this administrative error by filing Plaintiff’s Second Amended Complaint in Williams

27   v. Kelso, 1:21-cv-00090, and closing this incorrectly-opened new case.

28          1
                Plaintiff is reminded that he must include the appropriate case number on all of his filings.
                                                                  1
 1          Plaintiff is informed that he should continue to respond to orders issued in Case No. 1:21-

 2   cv-00090 regarding the claims raised in his complaint. That case remains open at this time and

 3   is not affected by this order. In addition, Plaintiff will not be charged the filing fee for this

 4   incorrectly-opened case.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6      1. The Clerk of Court shall file the Second Amended Complaint (ECF No. 1) in Case No.

 7          1:21-cv-00090; and

 8      2. The Clerk of Court shall ADMINISTRATIVELY CLOSE Case No. 1:21-cv-01016.

 9
     IT IS SO ORDERED.
10

11      Dated:     June 30, 2021                                /s/
12                                                      UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
